UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 11-4957


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

KEVIN A. BROWN,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    James R. Spencer, Chief
District Judge. (3:10-cr-00275-JRS-1)


Submitted:   April 23, 2012                   Decided:   May 31, 2012


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Federal Public Defender, Mary E. Maguire,
Assistant Federal Public Defender, Caroline S. Platt, Appellate
Attorney, Richmond, Virginia, for Appellant.    Neil H. MacBride,
United States Attorney, Richard D. Cooke, Assistant United
States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Kevin A. Brown entered a conditional guilty plea, Fed.

R. Crim. P. 11(a)(2), to one count of possession with intent to

distribute cocaine base, in violation of 21 U.S.C. § 841(a)(1)

(2006).     Brown    preserved      his       right    to   appeal    the       district

court’s   order   denying    his    motion       to    suppress      evidence     found

during a search of a hotel room, as well as his subsequent

incriminating statement.         We affirm.

           When considering the denial of a motion to suppress,

we review a district court’s legal conclusions de novo, and its

factual   findings    for   clear    error.           United   States      v.   Guijon-

Ortiz, 660 F.3d 757, 762 (4th Cir. 2011).                         The evidence is

construed in the light most favorable to the Government, the

prevailing party below.       United States v. Perkins, 363 F.3d 317,

320 (4th Cir. 2004).        We exercise our discretion to affirm for

any   reason   appearing    in     the    record.           Because   we    find     the

evidence was admissible pursuant to the good-faith exception to

the exclusionary rule articulated in United States v. Leon, 468

U.S. 897 (1984) (“good-faith exception”), we need not address

Brown’s   challenge    to   the     search      warrant.        United      States    v.

Andrews, 577 F.3d 231, 235 (4th Cir. 2009).

           Pursuant to the good-faith exception, when an officer

acts “with objective good faith within the scope of a search

warrant issued by a magistrate,” suppression of the evidence

                                          2
obtained in the search does not serve the exclusionary rule’s

deterrence objective, as the officer has attempted to comport

with the law.        United States v. Perez, 393 F.3d 457, 461 (4th

Cir.    2004)    (internal     quotation              marks       omitted).       Therefore,

“evidence    obtained     pursuant       to       a    search      warrant      issued   by   a

neutral magistrate does not need to be excluded if the officer’s

reliance    on     the   warrant    was        objectively           reasonable.”         Id.

(internal quotation marks omitted).                      “Usually, a warrant issued

by a magistrate suffices to establish that a law enforcement

officer    has   acted    in   good   faith            in     conducting      the     search.”

United    States    v.   Doyle,    650        F.3d      460,       467   (4th    Cir.    2011)

(internal quotation marks and alteration omitted).

            However, an officer’s reliance on a warrant is not

objectively reasonable if:               (1) the magistrate was misled by

information in an affidavit that the affiant knew or would have

known was false but for his reckless disregard of the truth; (2)

the    magistrate    abandoned     the    role          of    a    detached     and   neutral

decision maker; (3) the affidavit supporting the warrant is so

lacking in indicia of probable cause as to render the officer’s

belief in its existence totally unreasonable; or (4) the warrant

is so facially deficient, by failing to particularize the place

to be searched or the things to be seized, that the executing

officers cannot reasonably presume it to be valid.                              Id. at 467-

70.

                                              3
            On    appeal,       Brown         focuses     on     the   third     scenario.

(Appellant’s Br. at 14-16).                   To support his contention, Brown

suggests that the facts of his case are similar to those we

considered in United States v. Wilhelm, 80 F.3d 116 (4th Cir.

1996), where we found unreasonable an officer’s reliance on a

warrant due to the “bare bones nature of the affidavit.”                              Id. at

121   (internal      quotation          marks      omitted).           A    “bare     bones”

affidavit is “one that contains wholly conclusory statements,

which lack the facts and circumstances from which a magistrate

can independently determine probable cause.”                           United States v.

DeQuasie, 373 F.3d 509, 521 (4th Cir. 2004) (internal quotation

marks omitted).

            Because    we    may       look     outside        the   four   corners      of   a

supporting       affidavit        in     determining           whether      an   officer’s

reliance on the resulting warrant was objectively reasonable, we

find Brown’s reliance on Wilhelm unavailing.                           United States v.

McKenzie-Gude,      671    F.3d        452,    459      (4th    Cir.   2011).       We    may

consider     information          conveyed         to    the     magistrate      but      not

contained in the affidavit as well as uncontroverted facts known

to    the   officer       but      inadvertently           not       presented      to    the

magistrate.      Id. at 460-61.

            Here, the information in the affidavit supporting the

warrant,    considered       in    conjunction           with    the     information      the

affiant officer disclosed to the issuing magistrate but did not

                                               4
include in his affidavit, was more than sufficient to justify an

objectively          reasonable    officer’s       belief        in    the    existence    of

probable cause.             First, an informant’s tip indicated that Brown

was selling cocaine base from the hotel room in question.                                 The

tip     was     partially       corroborated          by      the      affiant       officer’s

independent investigation and was provided in person by a source

who     had     proven       reliable   in       previous         investigations,        thus

supporting       a    reasonable    belief       in     the      tip’s   veracity.         See

Perez, 393 F.3d at 462; United States v. Bynum, 293 F.3d 192,

197 (4th Cir. 2002); Wilhelm, 80 F.3d at 122; United States v.

Lalor, 996 F.2d 1578, 1581 (4th Cir. 1993).                            Unlike in Wilhelm,

here there is no indication that the officer attempted to imbue

the informant’s tip with unmerited credibility.                                 Wilhelm, 80

F.3d at 123.

               Moreover, the officer indicated that he had observed

Brown engaging in conduct consistent with the sale of narcotics

while       Brown     was     frequenting     the       hotel         room    in     question.

Although       the    conduct     described       was      not      plainly    criminal     in

nature, even objectively innocent activity may become suspicious

in light of an initial tip, and an officer is entitled to rely

on    his     experience      regarding     conduct        consistent         with    criminal

activity       when    judging    the   existence          of    probable      cause.      See

Illinois v. Gates, 462 U.S. 213, 232, 245 n.13 (1983); United

States v. Robinson, 275 F.3d 371, 381 (4th Cir. 2001).                                    When

                                             5
these investigative observations are considered in conjunction

with   the    informant’s     tip,     it   is   clear   that   the       facts    here

provide      much   more    corroborating        information       than    those     we

considered in Wilhelm, and we cannot say that reliance on the

warrant was objectively unreasonable.                 Cf. Perez, 393 F.3d at

462-63.

             Accordingly, we affirm the district court’s denial of

Brown’s   motion     to    suppress.        We   dispense   with    oral    argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                            AFFIRMED




                                            6